        Case 2:09-cr-00454-GEKP Document 98 Filed 01/25/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
               Plaintiff                                    CIVIL ACTION

                v.
                                                            No. 09-cr-454
MEL VIN LEWIS,
                          Defendant

                                            ORDER


       AND NOW, this         dl>~ of January, 2021, upon consideration of Melvin Lewis's
§ 2255 Motion to Vacate/Set Aside/Correct a Sentence (Doc. No. 86), the Government's

Opposition to the Motion (Doc. No. 95), and the Report and Order of Mr. Lewis's Probation

Officer (Doc. No. 96), it is ORDERED that:

       1.   The Motion (Doc. No. 86) is DENIED for the reasons set forth in the Court's

            Memorandum Opinion;

       2. No certificate of appealability will issue because reasonable jurists would not disagree

            with this denial of Mr. Lewis's Motion;

       3. The Clerk of Court shall mark this matter CLOSED for all purposes, including

            statistics.




                                                1
